DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December  has been entered.  Claims 1, 15 and 29-36 are currently pending in the application.  Claims 11, 12 and 16-28 have been cancelled.  All previous rejections of claims 11, 12 and 16-28 have been withdrawn in view of the cancellation of claims 11, 12 and 16-28.  The previous 112(a) and 112(b) rejections of claims 1 and 15 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 29, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Synosky et al. (US 5,116,626).
Regarding claim 1, Synosky et al. teaches a chewing gum base comprising polyvinyl acetate, glycerol triacetate (i.e., miscible plasticizer) and acetylated monoglycerides (i.e., emulsifier) (Table II Example GG).
Regarding claim 15, Synosky et al. teach their gum bases for inclusion in chewing gum formulations (col. 8 lines 25-55).
Regarding claim 29, the gum base formulation GG in Table II of Synosky et al. is free of rubber.
Regarding claims 34 and 35, the gum base formulation GG in Table II of Synosky et al. comprises 4% by weight of acetylated monoglycerides, falling within the claimed ranges.

Claims 1, 15, 30, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Amelia et al. (US 4,452,820).
Regarding claim 1, D’Amelia et al. teaches a chewing gum base comprising polyvinyl acetate, glycerol triacetate (i.e., miscible plasticizer) and acetylated monoglyceride (i.e., emulsifier) (e.g., Example 16).
Regarding claim 15, D’Amelia et al. teach their gum bases for inclusion in chewing gum formulations (e.g., Example 17).
Regarding claim 30, the gum base of D’Amelia et al. comprises 8% by weight of glycerol triacetate (i.e., miscible plasticizer), falling within the claimed range (Example 16).
Regarding claims 34 and 35, the gum base formulation in Example 17 of D’Amelia et al. comprises 4% by weight of acetylated monoglycerides, falling within the claimed ranges.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Synosky et al. (US 5,116,626).
Synosky et al. teach a chewing gum base as set forth above with regard to claim 1.  Synosky et al. teach additional chewing gum formulations with glycerol triacetate (i.e., miscible plasticizer) present at 10% (e.g., Table II formulations AA and KK).  Synosky et al. further teaches that the softener, which includes glycerol triacetate, may be present at up to 20% by weight of the gum base (col. 3 lines 42-46).
Therefore, while Synosky et al. do not exemplify chewing gum bases containing both acetylated monoglycerides and glycerol triacetate where the glycerol triacetate is present in amounts as claimed, given that Synosky et al. do exemplify chewing gum bases comprising an amount of miscible plasticizer as claimed, and teach that the chewing gum bases may comprise up to 20% by weight of glycerol triacetate, it would .

Claims 31-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amelia et al. (US 4,452,820).
D’Amelia et al. teach a chewing gum base as set forth above with regard to claim 1.  
Regarding claims 31-33, D’Amelia et al. teach the blend of glyceryl triacetate and acetylated monoglyceride is preferred for their invention, and may be included in an amount from about 1% to about 25% by weight of the gum base (col. 5 lines 12-17).  Therefore, it would have been obvious to have included the miscible plasticizer (i.e., glycerol triacetate) in an amount as claimed as the range taught by the prior art overlaps the claimed range.  Further, the inclusion of the miscible plasticizer in amounts as claimed would have been expected to provide a suitable chewing gum base as the claimed miscible plasticizer and emulsifier are known to be included in chewing gum bases in amounts that fall within or overlap the claimed ranges.
Regarding claim 36, D’Amelia et al. teach both dibutyl sebacate and glycerol triacetate as plasticizers in chewing gum bases (col. 4 lines 27-46; col. 5 lines 1-2).  Therefore, it would have been obvious to have provided the chewing gum base with a .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Synosky et al. (US 5,116,626) as applied to claim 1 above, and in further view of D’Amelia et al. (US 4,452,820).
Synosky et al. teach a chewing gum base comprising polyvinyl acetate, miscible plasticizer and emulsifier as set forth above with regard to claim 1.  Synosky et al. teach miscible plasticizers including glycerol triacetate, but are silent as to the miscible plasticizer consisting of a combination of dibutyl sebacate and glycerol triacetate.
D’Amelia et al. teach a gum base and chewing gum, where the gum base comprises polyvinyl acetate and a “unique plasticizer” according to their invention (col. 6 lines 45-49; col. 7 lines 26-30).  Unique plasticizers include butyl sebacate (i.e., dibutyl sebacate) (col. 4 lines 27-46).
Therefore, where Synosky et al. teach a transparent chewing gum base comprising polyvinyl acetate and softeners as set forth above, and further teach that any substantially transparent softener may be utilized, as well as low levels of opaque softeners because of their strong softening capabilities (col. 3 lines 44-55), and where D’Amelia et al. teaches plasticizers as claimed, it would have been obvious to have utilized the plasticizers as taught by D’Amelia et al. in combination with glycerol triacetate in the chewing gum base of Synosky et al. as the claimed components are 
Further, as set forth above, while Synosky et al. refer to “softeners,” and D’Amelia et al. refer to the dibutyl sebacate as a “plasticizer”, a compound and its properties are inseparable.  MPEP § 2141.02(V).  Therefore, the combination of Synosky et al. and D’Amelia et al. is considered to teach a gum base comprising a polyvinyl acetate in combination with plasticizers as claimed.

Response to Amendment

The declaration under 37 CFR 1.132 filed December 13, 2021, is insufficient to overcome the rejection of the pending claims based upon D’Amelia et al. or Synosky et al. as set forth in the last Office action because:  the declaration details the composition of the control chewing gum samples in the instant specification.  However, the applied prior art teaches that dibutyl sebacate, acetylated monoglyceride and triacetin (i.e., glycerol triacetate) are all known to be included in chewing gum base compositions.

Response to Arguments

Applicant's arguments filed December 13, 2021, have been fully considered.  To the extent they apply to the rejections above, they are not persuasive.
Applicant argues that the prior art of Synosky and D’Amelia fails to teach or suggest the gum base containing the specific combination of ingredients as claimed, and further asserts that the claimed combination provides unexpected and superior removability properties (Remarks, p. 6).
Contrary to Applicant’s assertions, both Synosky et al. and D’Amelia et al. do specifically teach compositions to anticipate many of the pending claims, and suggest compositions to meet the rest of the pending claims.  Where the “unexpected and superior results” provided by the inventive composition are in comparison to a composition that comprises no acetylated monoglycerides or triacetin, these results are not convincing as the comparison is not with the closest prior art and the claims are not commensurate in scope with the inventive composition in the showing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791